DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (2016/0069644) in view of Gordon (7194204) and further in view of Zimmer (2016/0209176) and further in view of Lacorte (2007/0175081).
In reference to claim 1, Bell discloses a system comprising:
a rangefinder mounted on weapon (paragraph 285, “rangefinder”);
a scope operatively coupled to the rangefinder (figures, e.g. figure 14C-2; paragraph 285, “scope”),
wherein the scope is manually configured to initially frame an object that is moving (paragraph 285 makes clear that the user may manually aim the scope at a target, and thus, initially frame the target; paragraph 251 makes clear that the system can be used for moving targets),
wherein the rangefinder is configured to determine an initial distance and periodically determine subsequent distances to the object and provide the distance information to the scope (paragraph 251 makes clear that the processor periodically updates the relative point of aim coordinate-point of impact coordinate positions, and thus. the rangefinder is clearly provides the processor with periodically determined distance information; this conclusion is further supported by figure 14C-1 and paragraph 198, which make clear that the rangefinder is part of the ballistic parameter device; paragraphs 248 and 249, which make clear that ballistic parameters, e.g., distance, are used by the processor to determine relative point of aim coordinate-point of impact coordinate positions); and
wherein the scope is configured to automatically adjust focus and zoom based on the distance information and the initial framing of the object (paragraph 285 makes clear that a user provides an initial framing and based on this initial framing and the distance to the target, the focus and zoom are automatically adjusted).
Thus, Bell discloses the claimed invention, except for (1) wherein the scope constitutes a recording device that comprises a camera, (2) wherein the camera is mounted on a weapon, but the camera uses a different line of sight than a sight of the weapon when the sight of the weapon is being looked through, and (3) wherein a trigger on the rangefinder causes the rangefinder to continuously determine a distance to the object when pressed.
Regarding (1) and (2), Gordon teaches that it is known to configure a scope as a camera, in order to allow a user to capture still images and video of the field of view of the scope (abstract; column 6, second paragraph). Further, Zimmer teaches that it is known provide a weapon with a sight having a different line of sight than a scope of the weapon when the sight of the weapon is being looked through, in order to provide enhanced aiming capability via multiple aiming options (figure 5, sight 250). Thus, it would have been obvious to a person of ordinary skill in the art to (1) configure the scope of Bell as a camera, in order to allow a user to capture still images and video of the field of view of the scope, and (2) provide the weapon of Bell with a sight having a different line of sight than the camera when the sight of the weapon is being looked through, in order to provide enhanced aiming capability.

In reference to claims 2 and 3, Bell in view of Gordon and further in view of Zimmer and further in view of Lacorte (the modified Bell) makes obvious the claimed invention (Bell, paragraph 172 and 203, “wired-based link or a wireless link,” “wired or wireless links”).
In reference to claim 4, the modified Bell makes obvious the claimed invention, since Bell makes clear that the rangefinder may be made non-integral with the scope (paragraph 198, rangefinder 610).
In reference to claim 5, the modified Bell makes obvious the claimed invention, since the rangefinder may be integrated as a part of the camera and, thus, would be triggered by powering on the camera (Bell, a person of ordinary skill in the art would at once envisage that the components, e.g., the rangefinder, gps, etc., of the scope, i.e., 
In reference to claims 6, 8, 10, and 11, the modified Bell makes obvious the claimed invention (auto-zoom; paragraph 285).
In reference to claim 7, the modified Bell makes obvious the claimed invention, except for automatically increasing and decreasing a field of view angle as claimed. However, the examiner takes Official Notice that it is well known to configure auto-zoom functions such that they automatically increase and decrease field of view angles as claimed, in order to maintain initial framing and keep an object in full view no matter the zoom (in or out) that the auto-zoom has assumed. Thus, it would have been obvious to a person of ordinary skill in the art to provide the system made obvious by the modified Bell with the functionality to automatically increase and decrease a field of view angle as claimed, in order to maintain initial framing and keep an object in full view no matter the zoom (in or out) that the auto-zoom has assumed.
In reference to claim 9, the modified Bell makes obvious the claimed invention, as set forth above in the reference to claim 1. It is noted that a rangefinder that continuously monitors target range will determine multiple distances to the target in a sequential manner, e.g., if the target is moving, the range will be changing (or if the target is large, different portions of said target may be disposed at different ranges, and the rangefinder will determine multiple distances as it is swept across said different portions).
In reference to claims 12 and 14, the modified Bell makes obvious the claimed invention (Bell, figures 13C-1 and 14C-2 both show that the scope can transmit 
In reference to claim 13, the modified Bell makes obvious the claimed invention (Bell, figures).
In reference to claim 15, the modified Bell makes obvious the claimed invention (Bell, at least paragraph 113 and 114, elevation and windage).
In reference to claims 16, the modified Bell makes obvious the claimed invention (rangefinder and camera are part of a handheld system, i.e., the entire system including the rifle is handheld). Further, either device is capable of being used by itself to, e.g., take a range reading or take a photograph.
In reference to claim 17, the modified Bell makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 18, the modified Bell makes obvious the claimed invention (Bell, transceiver being the TX/RX 600 in figure 14C-1, and paragraph 183 disclosing helmet mounted display 388-O).
In reference to claim 19, the modified Bell makes obvious the claimed invention, except Bell fails to explicitly state the optical elements in adjustment tube 152 are lenses (paragraph 120). However, the examiner takes Official Notice that it is well known for the adjustment tube (erector tube) to contain a plurality of lenses that move with said tube in order to erect an image and allow for windage and elevation adjustment. Thus, it would have been obvious to a person of ordinary skill in the art to form the optical elements in the adjustment tube of Bell as lenses, in order to erect an image and allow for windage and elevation adjustment. It is noted that such lenses 
In reference to claim 20, the modified Bell makes obvious the claimed invention (the camera of the modified Bell will clearly have a “similar field of view” relative to the weapon sight after the sight has been zeroed, since the field of view of the camera is adjustable and the weapon sight and camera are close to one another and arranged parallel; the term “similar” renders the claim limitation rather broad, as the examiner considers similar fields of view as having only some overlap).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641